BALLY, CORP. VIA EDGAR February 28, 2014 Pamela Long Assistant Director US Securities and Exchange Commission Division of Corporation Finance treet NE Washington, DC 20549 Re: Bally, Corp. Registration Statement on Form S-1 Amendment No. 1 Filed January 21, 2014 File No. 333-192387 Dear Ms. Long: This letter is in response to your comment letter dated February 3, 2014, with regard to the Form S-1 filing of Bally, Corp., a Nevada corporation (“Bally” or the "Company") filed on November 18, 2013. Responses to each comment have been keyed to your comment letter. General 1.
